DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 2-6 are pending and have been examined, where claims 2-6 is/are rejected. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 2-6 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “extracting, via the machine learning system, a second set of information associated with each image data in the plurality of image data; determining a plurality of vector representations for each set of information associated with each image data in the plurality of image data; determining an average vector based on the plurality of vector representations; 2311638922.1Appl. No. 17/075,336Response to Office Action dated April 18, 2022 calculating a normalized distance metric based on the plurality of vector representations and the average vector” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of machine learning, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
V.	The PCT application, PCT/US21/55845, is considered and the examiner determined no reference prior art are relevant to the claims of the current application.

[2]	Response to Arguments
The applicants elected species II and added claims 3-6 for patent examination. The examiner will examine claims 2-6. 

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 2-6 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Grounds of Rejection
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Westmoreland (US 20110218428) in view of Al-Amin ”Detection of Cancerous and Non-cancerous Skin by using GLCM Matrix and Neural Network Classifier.”

Regarding claim 2, Westmoreland discloses a process for determining outlier lesions, the process comprising the steps of: 
receiving a plurality of image data from an image capture device (see figure 1, 102 SLI medical image sensor image), wherein the image data includes a skin portion (see figure 8 below):

    PNG
    media_image1.png
    561
    846
    media_image1.png
    Greyscale

extracting, via a machine learning system, a first set of information associated with each image data in the plurality of image data (see paragraph 71, the training dataset includes a plurality of sets of 3D point clouds with texture data corresponding to the type of skin lesion includes 3D coordinates, skin feature templates 414 is read as the machine learning system); 
extracting, via the machine learning system, a second set of information associated with each image data in the plurality of image data (see paragraph 71, the texture information is the second set of information);
determining a plurality of vector representations for each set of information associated with each image data in the plurality of image data (see paragraph 71, to generate a skin feature template 414, a training dataset for the type of skin lesion is analyzed with a training algorithm to generate a feature vector or unique identifier for the type of skin lesion, where the feature vector, such as an MxN vector); and
determining an average vector based on the plurality of vector representations (see paragraph 41, the feature data is compared with other feature templates to determine warning signs or abnormalities in the feature. The feature may be compared to feature templates of average features, feature templates of diseased features or to a correlation of feature data from the same person).
Westmoreland is silent in disclosing identifying any outlier lesions based on the normalized distance metric; and calculating a normalized distance metric based on the plurality of vector representations and the average vector. However Westmoreland teaches generating a PCA vector and comparing with one or more feature vectors, which suggests a distance metric maybe utilized. 
Al-Amin discloses identifying any outlier lesions based on the normalized distance metric (see figure 4, the lesions which are extracted and used for feature generation, three of the features are distance metric, see equations 13 to 15, which are Euclidean Distance, Manhattan Distance and Minkowski distance); and calculating a normalized distance metric based on the plurality of vector representations and the average vector (see equation 11 calculating the mean which is normalized by the number of samples, r*c, all the distances and normalized values are calculated in table 1 and equation 13, x1 and x2 are the samples compared):

    PNG
    media_image2.png
    123
    701
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    42
    706
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    32
    320
    media_image4.png
    Greyscale
.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include distance metric calculation determine similarity between extracted details from target images and reference images for improving image recognition and classifications. 

Regarding claim 3, AI-Amin discloses the process of Claim 2, wherein the skin portion includes a plurality of lesions (see figure 4 below). See the motivation for claim 2.

    PNG
    media_image5.png
    221
    633
    media_image5.png
    Greyscale
.

Regarding claim 4, Al-Amin discloses the process of Claim 3, wherein each image data includes a lesion of the plurality of lesions (see figure 4 above, shows plurality of black lesion clustered together). See the motivation for claim 2. 
Regarding claim 5, Al-Amin discloses the process of Claim 4, further comprising the step of cropping each image around the respective lesion of the image (see figure 4 above, the green boundaries is read as the crop boundaries). See the motivation for claim 2. 

3.	Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Westmoreland (US 20110218428) in view of Al-Amin ”Detection of Cancerous and Non-cancerous Skin by using GLCM Matrix and Neural Network Classifier” and Guo “Deep CNN Ensemble with Data Augmentation for Object Detection. ”

Regarding claim 6, Westmoreland and Al-Amin disclose all the limitations of claim 1, but is silent in disclosing the process of Claim 1, wherein the plurality of vector representations for each set of information includes 1024 numerical values. Guo discloses the process of Claim 1, wherein the plurality of vector representations for each set of information includes 1024 numerical values (see Section training Baseline model):

    PNG
    media_image6.png
    65
    336
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include 1024 in order to extract additional details from the images for improving image recognition. 



CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 9/2/22